Slidell, J.
dissenting — referred to the views upon the subject of registry laws expressed by him in Stockton v. Briscoe, and also to the act of 1813, and particularly the concluding clause of the first section, viz: “ and all sureties, sales, contracts, judgments, sentences, or decrees aforesaid, and all liens of any nature whatever, having the effect of a legal mortgage, which shall not be recorded agreeably to the provisions pf this act, shall be utterly null and void to all intents and purposes, except between the parties thereto.” Bullard & Curry’s Digest, 596.